Citation Nr: 0815148	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  04-34 622	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for low back strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to November 
1979.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claims 
for service connection.  The veteran disagreed and timely 
appealed.  During the pendency of the appeal the veteran 
changed residency, and original jurisdiction now resides in 
the VA Regional Office in Fargo, North Dakota.

In September 2004, the veteran requested a hearing before a 
local hearing officer.  The record indicates that the veteran 
received notice in May 2005 of a local hearing scheduled for 
June 7, 2005 at the RO.  The veteran failed to appear at that 
hearing.

In October 2004, the veteran requested a videoconference 
hearing before a Veterans Law Judge (VLJ).  The record 
includes a July 2005 notice of a hearing scheduled for August 
30, 2005.  The veteran that failed to appear for that 
hearing.

In October 2007, the Board remanded the issue of entitlement 
to service connection for low back strain in order to obtain 
further development of that issue.  As will be discussed 
below, that has been accomplished. The case has now been 
returned to the Board for further consideration of the 
appeal.

Matters not on appeal

By its October 2007 decision, the Board also denied 
entitlement to service connection for Hepatitis C; 
hemangioma/epidermoid of the parietal skull; bilateral median 
nerve neuropathy and bilateral ulnar nerve neuropathy; and a 
right shoulder dislocation.  Those issues are no longer 
subject of this appeal, and there will be no further 
discussion of them herein.  

FINDING OF FACT

The medical evidence of record demonstrates that the 
veteran's currently diagnosed low back disability is not 
attributable to his period of active service.


CONCLUSION OF LAW

Low back strain was not incurred in or aggravated by the 
veteran's military service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for low back strain.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The issue on appeal will then be 
analyzed and a decision rendered.

Stegall considerations

As was alluded to in the Introduction, in October 2007 the 
Board remanded the issue of entitlement to service connection 
for low back pain in order to obtain review of the claims 
file and a medical opinion as to whether it is as likely as 
not that any current low back condition was related to the 
veteran's active duty military service.  The veteran's claim 
was then to be readjudicated by the agency of original 
jurisdiction.    

Review of the file reveals that the requested file review and 
opinion was done in November 2007.  A supplemental statement 
of the case was issued by the agency of original jurisdiction 
in January 2008.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA). The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits. The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2007).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  The veteran was informed letters dated 
December 2001 and September 2004 that to support his claim, 
the evidence must show: an injury in military service or a 
disease that began in or was made worse during military 
service, or that there was an event in service which caused 
injury or disease; a current physical or mental disability; a 
relationship between the current disability and an injury, 
disease, or event in military service. 

The veteran was further informed in both letters that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim, and that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The Board also notes that the veteran was asked in the 
December 2001 letter to tell VA about "any additional 
information or evidence that you want us to try to get for 
you."  The September 2004 letter asked the following: "If 
there is any other evidence or information that you think 
will support your claim, please let us know. If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" requirements of 
38 C.F.R. § 3.159(b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in an October 2007 letter from the AMC, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the October 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Board additionally observes that inasmuch as the 
veteran's claim of entitlement to service connection for low 
back strain is being denied, no disability rating and 
effective date will be assigned.  Therefore, compliance with 
the notice requirements of Dingess has become moot.

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim now under consideration and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.  Specifically, the RO has obtained 
the veteran's service medical records and reports of VA 
treatment of the veteran, private medical records, and Social 
Security Administration Records (SSA).  Additionally, the 
veteran was provided with VA examinations in November 2001, 
February and December 2002, and April and July 2004.  An 
additional VA review of the veteran's claims file and nexus 
opinion relating to the issue currently under consideration 
was obtained during November 2007, pursuant to the Board's 
remand instructions.  Neither the veteran nor his 
representative has identified any further evidence.

Accordingly, the Board finds that under the circumstances of 
this case as they pertain to the issue being decided, the VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2007).  The veteran has been ably represented by his service 
organization, which has submitted a formal brief as recently 
as April 2008. As noted in the Introduction, the veteran was 
scheduled for two hearings, a local hearing and a Travel 
Board hearing. He failed without explanation to report for 
either hearing.

The Board will therefore proceed to a decision on the merits 
of the issue on appeal..



Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2007).

Analysis

The Board will evaluate the claim along the lines set out in 
Hickson.

With respect to element (1), current disability, the record 
includes a November 2000 MRI report of the veteran's lumbar 
spine which concluded that there was a "mild old wedge 
deformity of L1 with prominent old Schmorl's node . . . 
findings could reflect old trauma; mild changes of 
spondylosis throughout the lumbar spine."  Although not 
specifically referring to lumbar strain, there is no question 
that the medical evidence demonstrates a current back 
disability.  Therefore, Hickson element (1) is met.

With regard to element (2), in-service disease or injury, the 
veteran's service medical records indicate that he complained 
of and was treated for a low back strain in March 1977.  
Entries on March 14 and 16, 1977 indicate that the veteran 
complained of lower back pain after lifting a "heavy object 
on top of locker when he strained his back."  Thus, Hickson 
element (2) is also met.

[The Board observes in passing that in a September 2004 
statement the veteran contended that he injured his back in 
service when he jumped out of a 2.5 ton truck.  As was noted 
by the November 2007 VA reviewer, there is no documentation 
of such injury in the veteran's service medical records.] 

As concerns Hickson element (3), medical evidence of a nexus 
between service and the current disability, a VA physician, 
Dr. R.J., reviewed the veteran's claims file in November 
2007.  Dr. R.J. concluded that "it is far less than likely 
that the origin of the veteran's lower back condition was in 
service."  The reviewer noted that although the veteran had 
been treated for low back muscle strain in service during 
1977, his May 1979 separation physical made no mention of any 
back problems, and the review of systems revealed that "no" 
was checked on the "recurrent back pain" item.  It was 
further noted that post-service records showed a motor 
vehicle accident during May 1980.  There was also mention of 
a work injury that occurred during February 1988, but the 
details surrounding the injury were not documented.  There 
was no diagnosis of a lower back problem until a magnetic 
resonance imaging (MRI) study of the lumbosacral spine in 
November 2000 showed mild arthritis, a left paracentral disc 
herniation with no impingement on the nerve root, and an old 
wedge compression deformity at L1.  

There is no competent medical evidence to the contrary.  In 
that connection, the Board observes that the service medical 
records show no follow-up to the veteran's March 1977 back 
complaints and, as was indicated by the examiner, his 
separation physical examination in May 1979 was pertinently 
negative.  The veteran did not seek treatment for any lower 
back disorder until some 21 years after service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability].

Although the veteran himself asserts that his difficulties 
with his lower back can be attributed to his military 
service, the record does not establish that he has the 
medical training necessary to offer competent opinions on 
matters of medical diagnosis or etiology.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay 
person is not competent to offer opinions that require 
medical knowledge).  

The veteran appears to be contending that his back problems 
started in service and continued thereafter.  The Board is of 
course aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, the veteran has not 
submitted evidence of continuous back problems in service, 
and indeed as discussed above he did not seek treatment for 
back problems until over two decades after service.  Because 
the record as a whole demonstrates that the veteran did not 
evidence back problems continuously since service, the Board 
finds that the recent assertions of the veteran to the 
contrary lacks credibility and probative value.
  
Moreover, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case. 

Thus, the Board finds that Hickson element (3), medical 
nexus, is not satisfied, and on this basis the claim of 
service connection for low back strain fails.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for low back strain is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


